Title: To George Washington from Samuel Huntington, 18 November 1779
From: Huntington, Samuel
To: Washington, George


        
          Sir.
          Philadelphia Novr 18th 1779.
        
        By the Act of Congress of this day herewith enclosed, you will perceive I am directed to inform your Excellency that they approve of your sentiments and Opinion as expressed in your letter of the 14th Instant, and leave the future measures on that subject to your direction as shall be thought proper upon the Intelligence you may have received.
        It is presumed your Excellency must have received before this, Copies of the dispatches from Genl Lincoln by Major Clarkson enclosed in my letter of the 10th Inst. I have the honor to be with the greatest respect Your Excellency’s humble servant
        
          Saml Huntington President
        
      